
	
		I
		111th CONGRESS
		1st Session
		H. R. 1241
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase the penalty for failure to file a partnership
		  or S corporation return.
	
	
		1.Increase in penalty for
			 failure to file a partnership or S corporation returnIn the case of any return required to be
			 filed under section 6031 or 6037 of the Internal Revenue Code of 1986—
			(1)for a taxable year
			 beginning in 2010, the dollar amount in effect under section 6698(b)(1) or
			 6699(b)(1) of such Code, as the case may be, shall be increased by $2,
			 and
			(2)for a taxable year
			 beginning in 2011, the dollar amount in effect under section 6698(b)(1) or
			 6699(b)(1) of such Code, as the case may be, shall be increased by $1.
			
